Filed 4/20/21 McCarley v. Anesthesia Service Medical Group CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                      DIVISION ONE

                                              STATE OF CALIFORNIA



 STEPHANIE MCCARLEY,                                                  D074353


           Plaintiff and Respondent,
                                                                      (San Diego Super. Ct. No. 37-
                                                                      2014-0018445-CU-MM-CTL)
           v.


 ANESTHESIA SERVICE MEDICAL
 GROUP, INC., et al.,


           Defendants and Appellants.




         APPEAL from a judgment of the Superior Court of San Diego County,
Eddie C. Sturgeon, Judge. Affirmed.
         Horvitz & Levy, S. Thomas Todd, H. Thomas Watson, Scott Dixler;
Wilson, Elser, Moskowitz, Edelman & Dicker, and Robert W. Harrison for
Defendants and Appellants.
         Kenneth M. Sigelman & Associates, Kenneth M. Sigelman; Siminou
Appeals and Benjamin I. Siminou for Plaintiff and Respondent.
         Plaintiff and respondent Stephanie McCarley sued defendants and
appellants Anesthesia Service Medical Group, Inc. (ASMG) and Dr. Edgar
Canada, among others, for medical negligence, alleging she suffered a brain
injury when Dr. Canada failed to take steps to raise her blood pressure while
under anesthesia for a procedure. She made a Code of Civil Procedure

section 998 offer to Dr. Canada, to which he did not respond.1 The matter
proceeded to trial, and McCarley obtained a judgment that included damages
for future attendant care and prejudgment interest based on the section 998
offer.
         Defendants appeal. They contend Dr. Canada was within the standard
of care as a matter of law; the trial court improperly excluded proposed
expert testimony regarding polycystic ovary syndrome (PCOS); the award of
future attendant care was based on speculation; and the section 998 offer was
invalid. We conclude substantial evidence supports the jury’s negligence
finding and the future attendant care award, and defendants do not establish
exclusion of the expert testimony was reversible error. We further conclude
defendants forfeited their section 998 argument. We affirm the judgment.
                FACTUAL AND PROCEDURAL BACKGROUND
I.       Underlying events
         On March 21, 2013, McCarley went to Rady Children’s Hospital for an
endoscopy, a nonsurgical procedure to examine the digestive tract. At the
time, she was an 18-year old high school senior, and had been diagnosed with
PCOS approximately three years earlier. Gastroenterologist Neelish Tipnis




1    Statutory references are to the Code of Civil Procedure unless
otherwise noted.

                                       2
performed the endoscopy, and Dr. Canada was the anesthesiologist. Among
other drugs, Dr. Canada used an inhaled anesthetic, sevoflurane.
      Anesthetic drugs can cause blood pressure to drop. Systolic blood
pressure measures the pressure as the heart beats and squeezes blood out,
while diastolic pressure measures the lowest point before the next beat. They
can be combined into mean arterial blood pressure, or MAP, expressed in
millimeters of mercury (mmHg). During and after the procedure, McCarley’s
MAP was in the 50 mmHg range for at least 40 minutes (at one point
dropping slightly below that range).
      The brain is capable of autoregulation, or maintaining even cerebral
blood flow, for a certain range of blood pressure. The parties’ experts agreed
the upper limit was 150 mmHg, but disagreed as to whether the lower limit
was 50 or 70 mmHg, as we discuss post. The experts referenced medical
texts, which we briefly summarize here. Miller’s Anesthesia contains a
chapter by Piyush Patel and John C. Drummond that addresses
autoregulation, stating in part:
         “In normal human subjects, the best available data—and
         they are limited—are consistent with the limits of
         autoregulation occurring at MAP values of approximately
         70 and 150 mm Hg . . . . The lower limit of autoregulation
         (LLA) has been widely quoted as an MAP of 50 mmHg.
         Although this number may be correct for some animal
         species, the data available argue that the LLA is
         considerably higher in humans . . . .”

Cottrell and Patel’s Neuroanesthesia, by James E. Cottrell and Piyush Patel,
also addresses autoregulation. It states in part:
         “Traditionally, many textbooks report that CBF [cerebral
         blood flow] is maintained relatively constant within the
         range of [MAP] from approximately 50 to 150 mmHg . . . .
         However, several investigators have noted that most
         available evidence suggests that . . . the lower limit of

                                       3
           autoregulation in humans is substantially higher on
           average than 50 mmHg (at least 70 mmHg) . . . . As a
           consequence . . . , caution is advised when using these
           traditional values . . . .”

Both textbooks cite a 1997 letter from Drummond to the editor of
Anesthesiology (Journal of the American Society of Anesthesiologists), titled,
“The Lower Limit of Autoregulation: Time to Revise Our Thinking?” There,
he stated the “popular conception regarding the normal lower limit” of 50
mmHg “may be substantially in error,” noting it was likely based on data
originating in the 1950’s. He stated more recent data supported a limit of 70
mmHg, and “it may be appropriate for our community to adjust its
thinking . . . .”
       McCarley’s family reported behavioral changes after she awoke from
the procedure, including acting silly and laughing uncontrollably. At the
same time, she became much better at art. McCarley returned to Rady a few
days later for an evaluation, but the cause of her altered behavior was
unclear.
       She and her family would later report many other issues, including
diminished speech processing, concentration and focus problems, short-term
memory loss, severe fatigue, headaches, insomnia, and an increased heart
rate and heat intolerance (which would lead to a diagnosis of dysautonomia, a
nervous system disorder). She started seeing a neurologist, Dr. Michael
Lobatz. He diagnosed her with cognitive dysfunction, and she attended a
brain injury rehabilitation program that he directed. He later determined
her symptoms were caused by an anoxic brain injury during the endoscopy.
Some of the symptoms improved or resolved and certain therapies helped, but
she eventually plateaued.



                                        4
      McCarley had been conditionally accepted to California State
University San Marcos, but she did not pursue this plan. After graduating
high school with help from her teachers, she took one or two art classes a
semester at Palomar College. Her family drove her to class and helped with
her daily needs.
II.   Litigation
      In June 2014, McCarley filed a complaint for medical malpractice
against Dr. Canada, ASMG, Dr. Tipnis, and Rady. In March 2015, McCarley
made a section 998 offer to Dr. Canada, to which he did not respond. We
discuss the section 998 offer in more detail post. Dr. Tipnis and Rady later
moved for summary judgment, which the trial court granted.
      The case proceeded to a jury trial in January 2018. During voir dire,
defense counsel asked whether anyone had familiarity with PCOS. In
McCarley’s opening statement, her counsel told the jury PCOS was a term
that “may come up,” and explained it was a “hormonal imbalance
syndrome . . . .” Defense counsel addressed PCOS in his opening statement
too, stating McCarley was diagnosed with the condition before the procedure
and its significance was lost on her treating physicians. He was “confident”
Dr. Sherry Franklin, an endocrinologist who treated McCarley, would “allow
that had she thought about [PCOS] . . . , she would have acknowledged . . . it
was associated prominently with fatigue.” He further stated depression and
other issues were connected to PCOS, and “[t]his is reinforced, you’ll learn, in
medical literature . . . and from the experts who deal with PCOS,” indicating
they were endocrinologists like Dr. Franklin. He later said psychiatrist
Dr. Jeffrey Max would tell the jury McCarley has depression and it “may be
attributable” to PCOS as “one of the underlying components . . . .”




                                       5
      The jury heard extensive witness testimony, which we now summarize.
      A.      Treating physicians
      Dr. Canada testified his understanding was that the MAP range for
cerebral autoregulation was 50 to 150 mmHg. He stated a lower limit of 65
or 70 mmHg was not consistent with his education and training, but
acknowledged there was “some debate” as to the limit. When asked about the
Patel and Drummond chapter in the Miller textbook, he stated Drummond
“raise[d] a question” of whether the limit should be higher than 50 mmHg;
thought it was “one opinion”; and disagreed it “altered the standard of care.”
He noted both that textbook and the Cottrell textbook cited Drummond’s
1997 letter, which opined the standard should be changed, and suggested
Cottrell was “not totally sold . . . that 70 [mmHg] is the lower level . . . .”
      Dr. Canada further testified none of McCarley’s MAP or blood pressure
values caused him alarm, and nothing in his training or experience led him to
see a need to take action.
      Dr. Lobatz, McCarley’s neurologist, opined she suffered a brain injury
due to her blood pressure being too low, for too long, while under anesthesia
for the endoscopy. He acknowledged he could be wrong, but could not find
another explanation. He also testified she was impaired in executive
functioning, which impacted higher mental function; had growth hormone
deficiency (which eventually resolved); and was no longer safe to drive.
      Addressing future care, Dr. Lobatz stated that for “mobility, her
movements, her ability to bathe, dress, and groom, feed herself, things of that
nature, all those basic activities of daily living are independent. Cognitively,
not so, about 50/50.” He later reiterated this testimony, but deferred to other
experts on the need for full-time care:
           “So from a neurological perspective that is she can walk,
           she can talk, she can dress, bathe, and groom herself, I

                                          6
         think from that particular perspective she does not really
         need attendant care. Perhaps a supportive living
         environment because of the fatigue in particular would be
         good, but not necessarily 24/7 care. As far as her cognitive
         difficulties and all of the problems related to that, I do
         understand the idea that you would need 24/7 care under
         those conditions. And in that case, though, I defer to
         Dr. Colarusso and Dr. Markel.”

      McCarley’s counsel asked Dr. Lobatz if he had followed patients with
PCOS. He said he did so a “number of times,” explaining neurologists are
“pretty well versed in [PCOS]” because some of their medicines, including one
called Depakote, are “thought to cause polycystic ovaries.” Her counsel then
asked if he had an “opinion with reasonable medical probability as to whether
[PCOS] has played any role” in McCarley’s symptoms. The trial court
overruled a foundation objection by defendants, and Dr. Lobatz responded, “I
don't think it’s involved at all. I think it’s ridiculous, frankly.” He
acknowledged fatigue, heat intolerance, and insomnia could be associated
with PCOS, but he had never seen an association with cognitive issues or
dysautonomia. When asked if he had reviewed the literature on PCOS, in
connection with the questions about cognitive issues and dysautonomia, he
stated he had not.
      Dr. Franklin testified she saw McCarley for the growth hormone issue.
She gave her growth hormone to help her feel better, but had never seen
pituitary insufficiency from an anoxic brain injury and was unsure if
McCarley needed it. The trial court conducted a section 402 hearing to assess

her testimony on PCOS and growth hormone.2 Dr. Franklin said she would



2    Evidence Code section 402 provides a procedure for the trial court to
determine the admissibility of evidence outside the jury’s presence.

                                         7
have to search the literature, but was not aware of any direct link between
them. The court ruled she could not say anything about PCOS, beyond what
McCarley may have reported to her.
      Other doctors who treated McCarley also testified, and were also asked
about PCOS. Neurologist Michelle Sahagian saw her during the evaluation
at Rady and shortly thereafter. When defense counsel asked if she
considered whether PCOS could explain the fatigue, she stated she had not
done so and did not know if fatigue was associated with PCOS. Psychiatrist
Ellen Heyneman also saw McCarley at Rady. McCarley’s counsel asked if
PCOS was something she considered, and she said it “[did not] appear to
be . . . .” McCarley’s cardiologist, Todd Hitchcock, told defense counsel he was
“not very familiar” with PCOS and was unable to say if it was associated with
dysautonomia.
      B.    McCarley’s expert witnesses
      Anesthesiologist William Wilson testified the lower limit for
autoregulation was “about 70” mmHg. He cited Miller, stating it was the
“most authoritative and widely read” anesthesiology textbook and it said this
was the “accepted lower level. . . .” He acknowledged there were texts
indicating a different floor was acceptable, but testified that by March 2013,
“it was very established” the lower limit was 70 mmHg, not 50 mmHg. He
further testified that if MAP drops below 70 mmHg, the standard of care
requires taking steps to raise blood pressure above 65 mmHg, such as by
decreasing inhaled anesthesia or administering a vasoconstricting agent. He
opined Dr. Canada fell below the standard of care, by assuming
autoregulation set in at 50 mmHg and not taking steps to raise McCarley’s
blood pressure. In addition, Dr. Wilson testified that because McCarley’s
MAP was allowed to remain significantly below 70 mmHg for over 40


                                       8
minutes, she most likely suffered a “hypoperfusion ischemic brain
injury . . . .”
       Dr. Daniel Silverman is a specialist in nuclear medicine, which
encompasses radioactive imaging. A PET (or positron emission tomography)
scan is a special kind of imaging study. He explained each part of the brain
has a metabolism level, and when looking at a scan, he assesses if activity in
a part is within normal range. Dr. Silverman found two areas with
hypermetabolism in a June 2013 PET scan of McCarley: one involving
interpretation of visual input, and the other involving speech. He opined
there was significant injury to those areas, due to insufficient oxygen while
under anesthesia.
       Neuropsychologist Nancy Markel gave McCarley a battery of tests that
examine brain functioning, and found they showed “really solid cognitive
abilities . . . .” She addressed her low scores on certain easy tests and better
scores on harder ones, explaining the inconsistency could be explained by the
PET scan (stating, in part, that hypermetabolism made “her able to do
something which shouldn’t have been that easy.”) Dr. Markel opined
McCarley had suffered a brain injury. She agreed she had “excellent
cognitive scores,” but said the “question . . . becomes . . . are you able to use
[those cognitive skills] when and if you need them” and she “is not.”
Dr. Markel further testified the brain injury “impacted [McCarley’s] ability to
function day-to-day” and there was “no way that she should be left alone.”
She opined McCarley needed full-time attendant care, due to “the
combination of . . . what happens in an emergency and also she clearly has
some days that are better than others.” She elaborated that on bad days, she
could not function and was “basically on the couch, useless.”




                                         9
      Defense counsel asked Dr. Markel if she had heard of PCOS. She said
her foundation was limited and she was mostly aware of associated physical
attributes, but had “read in the literature that there can be some mood
disturbances, not always in every case.”
      Psychiatrist Calvin Colarusso testified he diagnosed McCarley with
“major neuropsychological disorder with depression,” resulting from brain
injury. He opined she would never function independently, and should not be
alone for “any extended period,” agreeing the concern was if “an emergency
arose.” He continued, stating “she leaves the stoves on and there are lapses
in judgment that require the presence of another adult who can see that she
gets through the day without serious difficulty.” He acknowledged he was
not “aware of any lapses. . . where she did something dangerous or
inappropriate . . . .” Dr. Colarusso also noted her executive functioning was
impaired and she “needs help in planning and being able to follow through
with daily activities.”
      Dr. Colarusso criticized Dr. Max for saying her symptoms “didn’t result
from . . . brain damage,” “rais[ing] a question” of PCOS, and saying it was
“often accompanied by depression and other . . . symptoms.” He stated, “I’m
not an expert on that syndrome; neither is he” and “there’s no evidence . . .
[she] had any depressive or other kinds of symptoms whatsoever prior to the
surgery.” He was aware symptoms occurred with PCOS, and “[d]epression in
particular” was a feature.
      C.    Defense expert witnesses
      Pediatric anesthesiologist Gregory Hammer opined Dr. Canada did not
deviate from the standard of care. He testified that “for a period of minutes
or tens of minutes, having [a MAP] of 45 or 50 is undoubtedly safe in a young,




                                       10
healthy teenager,” but agreed there was a debate about the limit of
autoregulation.
      Dr. Harry Chugani testified for defendants on PET scans. He found
McCarley’s PET scan normal, explaining hypermetabolism from brain injury
“lasts no more than a few days” and he had never seen it one or two months
down the road. His opinion was that she did not suffer a brain injury. In
addressing his reasons for this opinion, he noted she had PCOS and it “can be
associated . . . with a neuropsychiatric symptom,” but acknowledged he was
not a PCOS expert and could not testify it caused her symptoms. He did
“entertain[] [the] possibility” the symptoms related to PCOS, stating it
“would be wrong to put . . . everything that’s wrong with her, including
anything that’s preexisting, and say this is all related to anesthesia.”
      Neuropsychologist Dean Delis administered similar tests as
Dr. Markel, and opined McCarley “does not have cognitive deficits or brain
damage.” He testified her inconsistent test scores were evidence of
“depression,” not brain damage, explaining you “can’t accidentally get a high
score.” Dr. Delis also testified McCarley had “somatic symptom disorder”
(formerly somatoform disorder), which can involve abnormal thoughts in
response to symptoms. He explained she was reporting symptoms
“completely inconsistent with her great cognitive test scores,” and he thought
she was “convinced . . . she is dysfunctional from a brain damage
perspective.” He “highly disagree[d]” she needed full-time attendant care,
citing her “very strong” cognitive skills.
      Dr. Max, defendants’ expert psychiatrist, testified McCarley has a
“major depressive disorder . . . .” He stated her “sleep problems, appetite
problems, fatigue or energy problems, poor concentration or slower thinking,
and . . . some weight loss” were symptoms of depression. He thought that


                                        11
after the endoscopy, she experienced “hypomanic symptoms,” which is “the
other pole of depression.” He testified that with “treatment of her
depression, . . . and shifting away from a permanent brain injury model,” she
could gain function and be independent. McCarley successfully moved to
preclude him from testifying on PCOS, which we address post.
       D.     Testimony by McCarley, her family, and others
       McCarley testified she felt strange when she woke from the endoscopy,
and described her symptoms and limitations, including being unable to play
sports, ride horses, or attend church mission trips.
       Lori McCarley, her mother, testified family members spent about two
hours a day assisting her with tasks like laundry, cleaning her room, and
preparing meals. She also drives her to and from her art classes, and
reminds her to drink water and take medicine. She said McCarley had been
home alone only a handful of times. She also had concern about McCarley
using the stove safely, as she “came into the kitchen one time and the stove
was still on . . . .”
       Michael McCarley, her father, testified they no longer had long talks on
topics like science, politics, and theology, and she spent most days inside from
fatigue or to avoid heat. One of her sisters, Kali Behneman, testified
McCarley had trouble making change when assisting her at the farmer’s
market and could become so exhausted she would not eat or drink (which she
saw “hundreds of times”).
       McCarley’s high school English teacher, Emily Wilson, testified she had
been one of the highest achieving students in her class, but after the
procedure, there were differences in her work quality and she gave her
accommodations. Pastor Chico Goff testified McCarley had attended church




                                      12
youth services and volunteered, but after March 2013, did not participate as
fully.
         E.    Verdict and judgment
         At the conclusion of the evidence, the trial court gave the jury
instructions, including CACI No. 219, which states in part, “You do not have
to accept an expert’s opinion. . . . You may believe all, part, or none of an
expert’s testimony.” The court also gave CACI No. 506: “An anesthesiologist
is not necessarily negligent just because he chooses one medically accepted
method of treatment or diagnosis and it turns out that another medically
accepted method would have been a better choice.”
         During closing arguments, defense counsel pointed out CACI No. 506 to
the jury. McCarley’s counsel argued in part that defense counsel promised
“somebody was going to tie all of this to PCOS” and he “had no expert who
came in to talk about that”
         The jury deliberated for three days. They requested, among other
things, the testimony by the standard of care experts and clarification on
whether a juror’s vote defaulted to defendant if they were unsure (and were
told “[e]ach juror should decide the case based on his/her review of the
evidence.”) The jury found Dr. Canada was negligent and his negligence was
a substantial factor in causing injury to McCarley, in each case by a 9-3 vote.
They awarded $83,395 for past medical care, $5,582,973 for future care,
$2,500,000 for lost earnings, and $5,000,000 for noneconomic losses. The
parties agree the future care award reflected approximately 10-14 hours per
day of attendant care, along with medical care.
         The trial court reduced noneconomic damages to $250,000 under Civil
Code section 3333.2, over McCarley’s objection. The court entered judgment
in the amount of $8,416,368, and added $2,552,579.05 in prejudgment


                                         13
interest against Dr. Canada based on the section 998 offer. After moving
unsuccessfully for a new trial, defendants timely appealed.
                                DISCUSSION
I.    Standard of Care
      Defendants contend the jury’s negligence finding was in error, because
Dr. Canada was within the standard of care as a matter of law. We disagree,
and conclude there is substantial evidence to support the finding.
      A.    Applicable law
      In order to prove a claim of medical malpractice, the plaintiff must
establish the defendant breached the standard of care, which “requires that
medical service providers exercise that reasonable degree of skill, knowledge
and care ordinarily possessed and exercised by members of their profession
under similar circumstances.” (Alef v. Alta Bates Hospital (1992) 5
Cal.App.4th 208, 215 (Alef).) “The standard of care against which the acts of
a medical practitioner are to be measured is a matter peculiarly within the
knowledge of experts; it presents the basic issue in a malpractice action and
can only be proved by their testimony, unless the conduct required by the
particular circumstances is within the common knowledge of laymen.” (Ibid.)
      We review the sufficiency of the evidence supporting the jury’s verdict
for substantial evidence. (Wilson v. County of Orange (2009) 169 Cal.App.4th
1185, 1188; see Ermoian v. Desert Hospital (2007) 152 Cal.App.4th 475, 501
[review of a judgment following a jury verdict “begins and ends with the
determination as to whether, on the entire record, there is substantial
evidence, contradicted or uncontradicted, which will support the [jury’s]
factual determinations”]; People ex rel. Brown v. Tri-Union Seafoods LLC
(2009) 171 Cal.App.4th 1549, 1567 [we “view the evidence in the light most




                                      14
favorable to the prevailing party, drawing all reasonable inferences and
resolving all conflicts in its favor”].)
      B.     Analysis
      Based on our review of the entire record, we conclude substantial
evidence supports the jury’s finding that Dr. Canada was negligent. There is
no dispute McCarley’s blood pressure, as measured in MAP, was in the
50 mmHg range while she was under anesthesia for her endoscopy, and
Dr. Canada did not try to raise it. The contested issue was whether this
constituted a breach of the standard of care. Dr. Wilson, McCarley’s standard
of care expert, testified it did. Specifically, he explained the lower limit for
autoregulation was 70 mmHg, citing the Miller textbook, and that if it drops,
the standard of care requires taking action to raise it above 65 mmHg. He
opined Dr. Canada fell below the standard of care by assuming 50 mmHg was
sufficient and not taking such steps. This expert testimony provides
substantial evidence for the jury’s finding of negligence. (See Alef, supra, 5
Cal.App.4th at p. 215.)
      Defendants contend they prevail on negligence as a matter of law,
because “uncontradicted evidence” establishes that using a lower limit of
50 mmHg is “widely accepted” and negligence cannot be based on using one of
multiple accepted methods. But their evidence for a 50 mmHg limit,
including from Dr. Canada and Dr. Hammer, was both contradicted and
impliedly rejected by the jury, rendering their arguments about alternative
methods inapposite. Dr. Wilson testified it was “very established” by March
2013 that 70 mmHg was the lower limit, expressly disagreeing with a 50
mmHg limit and effectively denying there was any present debate. The jury
was entitled to accept this testimony and reject the defense witnesses’ view
that 50 mmHg was an acceptable option, and its negligence finding makes


                                           15
clear it did so. (See Howard v. Owens Corning (1999) 72 Cal.App.4th 621,
633 [jury “must give to each [expert] opinion the weight which it finds that
opinion deserves”]; People v. Sanchez (2016) 63 Cal.4th 665, 675 [jury is “not
required to accept an expert’s opinion”]; CACI No. 219 [instructing jurors
they do not have to accept expert testimony].) In turn, as explained ante,

Dr. Wilson’s testimony provides substantial evidence for that finding.3
II.   Exclusion of Testimony by Dr. Max on PCOS
      Defendants next argue the trial court erred by precluding Dr. Max from

testifying on PCOS. They do not establish reversible error.4
      A.    Applicable law
      An expert witness must have “special knowledge, skill, experience,
training, or education sufficient to qualify him as an expert on the subject to
which his testimony relates.” (Evid. Code, § 720, subd. (a).) “ ‘[T]he
qualifications of an expert must be related to the particular subject upon
which he is giving expert testimony.’ ” (Howard Entertainment, Inc. v.
Kudrow (2012) 208 Cal.App.4th 1102, 1115 (Howard).) The testimony must
also be “sufficiently beyond common experience” to “assist the trier of fact”
and based on “matter . . . of a type” reasonably relied upon by one opining on



3    Given our conclusion, we need not reach the parties’ remaining
arguments here, including defendants’ reliance on cases involving alternative
methods and McCarley’s contentions regarding cerebral perfusion pressure.

4      McCarley contends defendants forfeited this issue because their
counsel told the trial court they did not intend for Dr. Max “to offer [a]
medical causation opinion” on PCOS. Defendants explain counsel
misremembered the deposition, and the court reread the testimony before
ruling. We do not view this as an unambiguous, binding concession. (See
Fassberg Construction Co. v. Housing Authority of City of Los Angeles (2007)
152 Cal.App.4th 720, 752.)

                                       16
the subject at issue. (Evid. Code, § 801, subd. (a)-(b).) “The essential
questions which must be favorably answered to qualify a witness as an expert
are two: Does the witness have the background to absorb and evaluate
information on the subject? Does he have access to reliable sources of
information about the subject?” (Los Altos El Granada Investors v. City of
Capitola (2006) 139 Cal.App.4th 629, 658 (Los Altos).)
      We review a ruling to limit or exclude expert testimony for abuse of
discretion. (Sargon Enterprises v. Univ. of Southern California (2012) 55
Cal.4th 747, 773 [“A ruling that constitutes an abuse of discretion has been
described as one that is ‘so irrational or arbitrary that no reasonable person
could agree with it’ ”].) An “ ‘erroneous evidentiary ruling requires reversal
only if “there is a reasonable probability that a result more favorable to the
appealing party would have been reached in the absence of the error.” ’ ”
(Serri v. Santa Clara Univ. (2014) 226 Cal.App.4th 830, 857 (Serri); Cassim
v. Allstate Ins. Co. (2004) 33 Cal.4th 780, 800 (Cassim) [probability “ ‘in this
context does not mean more likely than not, but merely a reasonable chance,
more than an abstract possibility’ ”].)
      B.    Additional facts
      Dr. Max testified at his deposition that he planned to opine McCarley’s
“depression and mental problems . . . are more than likely” related to PCOS
and “much less likely to be related to . . . anoxia from anesthetic, which is so
rare that none of the experts in this case . . . has ever seen a case.” He felt
her doctors only considered “brain damage from anesthesia” and this was
“overly narrow,” but agreed anoxic brain injury could cause major depressive
disorder. He testified the medical literature on PCOS reflected “hundreds of
articles” showing increased depression and bipolar disorder, and “even a link”
with dysautonomia. He also testified that, if you consider she has PCOS,


                                          17
“many of her symptoms are understandable, and you don’t have to invoke
somatoform disorder.”
      Dr. Max acknowledged he was not an expert in PCOS, and stated he
reviewed the literature in forming his opinions. When asked if had treated
patients for issues related to PCOS, he replied his “connection . . . comes from
psychiatric literature where treatment of [b]ipolar disorder patients,
especially adolescents, becomes tricky if one decides to use Valproic acid or
Depakote because . . . that medicine can increase their rate and risk of
[PCOS].” He had seen patients “in that regard,” and had depression patients
with a history of PCOS, but did not recall patients coming to him “for
[PCOS], saying . . . they’re depressed because of that.” Dr. Max also
acknowledged McCarley was diagnosed with PCOS before the procedure,
previously functioned at a higher level, and had not formally complained of
psychiatric issues in the past, but explained that from his “readings of [the
PCOS] literature . . . symptoms can be silent” and “onset . . . can be years
later.”
      McCarley’s counsel filed a motion in limine to preclude Dr. Max from
providing causation testimony regarding PCOS, which defendants opposed.
The trial court elected not to rule at the outset of trial, stating if it “had to
make a ruling now . . . it would be very easy,” but the “best thing to do” was
“see how the evidence flows.” The court did note Dr. Max’s testimony that he
was not an expert, and said, “I will say for the defense, that is a great concern
for the Court.”
      When the trial court revisited Dr. Max’s testimony, defense counsel
argued in part that Dr. Lobatz was permitted to testify about PCOS after
offering the “same testimony” on Depakote as Dr. Max. The court said it was
“getting very concerned when I hear he’s not an expert and then he’s going to


                                         18
say, well, PCOS has fatigue, et cetera . . . and therefore it goes over to PCOS,”
but acknowledged it had to consider Dr. Lobatz discussed it. The next day,
the court stated it reread the deposition transcript twice and ruled Dr. Max
could not testify “PCOS was the cause of the condition that Ms. McCarley has
now.” It explained that “without . . . more foundation than I’ve read some
literature, more foundation about PCOS and how it would be connected to
this brain injury, I’m going to not allow it.” Defense counsel argued their
position was not that PCOS was “definitively” the explanation, but that there
was no brain injury, and they were being “hand-tied” from establishing other
explanations. The court replied that Dr. Max’s deposition reflected “he’s not
even sure of it” and “wouldn’t even make that diagnosis,” concluding “I just
don’t think there’s enough here for that type of testimony.”
      C.    Analysis
      The trial court could reasonably conclude Dr. Max lacked the
qualifications to offer causation testimony as to PCOS, regardless of the
medical literature he consulted. The record reflects he lacked the background
to evaluate that literature or otherwise offer expert testimony on PCOS. (Los
Altos, supra, 139 Cal.App.4th at p. 658; Howard, supra, 208 Cal.App.4th at
p. 1115.) Dr. Max is a psychiatrist. He admitted he was not an expert on
PCOS and had not treated patients for issues caused by it; rather, his
familiarity was based on prescription risks from the psychiatric literature
and patient histories. The court was also cautious in exercising its discretion,
including deferring its ruling until more evidence came in and reading the
deposition twice. We cannot say the court’s decision to exclude Dr. Max’s
testimony on PCOS was either irrational or arbitrary. (Sargon, supra, 55
Cal.4th at p. 773.)




                                       19
      Defendants do not persuade us to reach a different conclusion. First,
they contend the trial court “erred when it ruled that Dr. Max could not base
his opinion about PCOS on medical and scientific literature.” The court made
no such ruling, and there is no dispute qualified experts may rely on
literature. (See Brown v. Colm (1974) 11 Cal.3d 639, 644 (Brown) [a
physician “may rely upon medical texts as the basis for his testimony”].)
Rather, having previously found Dr. Max was not an expert, the court
explained his proposed testimony would require “more foundation than I’ve
read some literature, more foundation about PCOS and how it would be
connected to this brain injury.” The issue was not that Dr. Max relied on
articles, but that he solely relied on articles in the absence of any expertise or
experience with PCOS. (See Los Altos, supra, 139 Cal.App.4th at p. 658
[expert must have both reliable sources and the “background to absorb and
evaluate information”].)
      The cases cited by defendants here do not support reversal. They
involve experts with sufficiently relevant experience or testimony that was
admitted, not excluded, and are distinguishable. (See, e.g., Brown, supra, 11
Cal.3d at p. 647 [trial court erred by excluding testimony by surgeon who
performed corrective surgery ten years after surgery at issue and who
reviewed literature as to earlier standard of care, on sole ground he was not
yet in practice at the time]; People v. Catlin (2001) 26 Cal.4th 81, 132-133 [no
error in allowing seasoned pathologist who conducted autopsy and studied




                                        20
literature on poison at issue to opine it was the cause of death, where, among

other things, he had “sufficient specialized training”].)5
      Accordingly, we also reject defendants’ related argument that
“[b]ecause Dr. Max had ‘disclosed sufficient knowledge,’ ” his testimony
should have been admitted and subjected to cross-examination. (Cf. Brown,
supra, 11 Cal.3d at p. 646 [expert who meets “general testimonial
qualification[s]” can be subject to “penetrating . . . cross-examination”].)
      Second, defendants contend the “trial court was mistaken that Dr. Max
did not make a diagnosis of depression associated with PCOS,” stating it was
somatoform disorder that he would not diagnose. We disagree with their
interpretation of the court’s comments. When the court noted Dr. Max was
“not even sure” and would not “make a diagnosis,” it did not mention
depression and had already determined he could not testify on PCOS. The
court was responding to defense counsel’s argument that they were being
prevented from establishing a cause besides brain injury, and its concern
appeared to be that Dr. Max did not say PCOS caused her condition—only
that it was more than likely related to it. If anything, doubts as to the


5      (See also, e.g., People v. Chavez (1985) 39 Cal.3d 823, 827-829 [not
“entirely free from doubt,” but no abuse of discretion in allowing pathologist
who conducted victim’s autopsy, reviewed numerous post-mortem blood tests,
and was familiar with literature to testify about defendant’s actions while
inebriated]; Miller v. Silver (1986) 181 Cal.App.3d 652, 661 [plastic surgery
case; error to exclude psychiatrist’s testimony about antibiotics due to lack of
expertise in plastic surgery, as testimony on “matters within the
knowledge . . . of every physician” can “aid the trier of fact”]; People v.
Phillips (1981) 122 Cal.App.3d 69, 78, 85-89 [no error in admitting expert
testimony that mother accused of murdering child had Munchausen’s
syndrome by proxy, even though expert relied on literature and had not
treated such patients; her challenge was not based on his qualifications, but
on her claim that the syndrome was not accepted by the profession].)

                                        21
certainty of his opinion would support exclusion and, regardless, this was not
the court’s primary reason for its ruling. (See Jennings v. Palomar Pomerado
Health Systems, Inc. (2003) 114 Cal.App.4th 1108, 1117 [expert opinion based
on conjecture has “no evidentiary value”].)
      Third, defendants contend the trial court improperly rejected a
foundation for Dr. Max’s testimony that it accepted for Dr. Lobatz, especially
as only Dr. Max reviewed the PCOS literature. This argument lacks force.
Even assuming their testimony had similarities (and we note it was not
identical), they offered their testimony in different roles. Dr. Max specifically
sought to give expert testimony on PCOS, whereas Dr. Lobatz testified
primarily as McCarley’s neurologist—and was one of many witnesses asked
about their consideration of PCOS, or lack thereof. Further, the trial court
acknowledged defendants’ concerns about Dr. Lobatz’s testimony, thus giving
them due consideration. We conclude the court’s treatment of Dr. Max’s
proposed expert testimony on PCOS was reasonable and within its discretion.
      Even if the trial court erred, defendants do not establish there was a
reasonable chance of a more favorable result. (Serri, supra, 226 Cal.App.4th
at p. 857; Cassim, supra, 33 Cal.4th at p. 800.) McCarley offered expert
testimony that her condition was caused by a brain injury. Dr. Max would
have testified McCarley’s depression and other symptoms were more than
likely related to PCOS, and her doctors failed to consider it. But the jury
already heard most of this. Defendants’ experts disagreed she had a brain
injury; multiple witnesses, including McCarley’s expert Dr. Colarusso,
testified she had depression; and Dr. Max opined her problems were
depression symptoms. Witnesses also noted PCOS had symptoms like
fatigue and mood disturbances, and Dr. Chugani entertained it as a possible
cause—all while her doctors acknowledged they did not consider it. And


                                       22
Dr. Colarusso actually related Dr. Max’s views that her symptoms were not
caused by brain damage and PCOS was often related to depression and other
symptoms, in criticizing them. Finally, defendants concede the symptoms
appearing “after her procedure, some three years after her PCOS diagnosis”
impacted its likelihood as the explanation.
      On this record, we cannot conclude defendants could have achieved a
more favorable result, had Dr. Max been permitted to testify on PCOS.
      Defendants’ arguments are again unpersuasive. First, they contend
this was a close case on “both negligence and causation,” citing the 9-3 votes,
the three days of deliberations, and the jury’s notes. Dr. Max’s proposed
PCOS testimony only pertained to causation and, whatever the vote,
Defendants do not establish it would have made a difference.
      Second, defendants argue they were “prevented from making sense” of
the references to PCOS without Dr. Max’s proposed causation testimony.
They further contend the jury could have concluded defendants were “blowing
smoke,” noting McCarley’s closing argument point that they failed to produce
a PCOS expert. We disagree the references were confusing, or that Dr. Max’s
testimony would have assuaged jury concerns in this regard. Defense counsel
raised PCOS in voir dire, and both parties addressed it in opening
statements; this provided context for the references, regardless of whether
defendants presented all the evidence they wanted. Defense counsel did
promise a PCOS expert in his opening statement, but focused on Dr.
Franklin, the endocrinologist—mentioning only later that Dr. Max would
discuss depression and its link to PCOS. Even if Dr. Max had testified on
PCOS, the jury could still have wondered why Dr. Franklin did not.
      Third, defendants cite Dr. Lobatz’s statements on PCOS, including that
he could not find an explanation for her condition besides brain injury, and


                                      23
argue, “Dr. Max would have provided the alternative explanation . . . .” But
other doctors also testified she experienced brain injury, and the jury heard
about depression as an alternative—including from Dr. Max.
       Finally, defendants acknowledge the jury could have concluded
McCarley had depression, but contend they were “prevented from learning”
Dr. Max did not agree with Dr. Colarusso that brain injury was the cause.
Not so. Although Dr. Max could not testify about PCOS, his testimony still
reflected he viewed brain injury as the wrong explanation. Further, as noted
above, Dr. Colarusso himself told the jury Dr. Max rejected brain damage as
the cause of her symptoms.
III.   Future Attendant Care
       Defendants assert the damages award for future attendant care must
be reversed because it was based on speculation, not evidence. We disagree.
       A.   Applicable law
       A plaintiff may recover damages for detriment “reasonably certain” to
occur in the future. (Garcia v. Duro Dyne Corp. (2007) 156 Cal.App.4th 92,
97; see J.P. v. Carlsbad Unified School Dist. (2014) 232 Cal.App.4th 323, 343
(Carlsbad Unified) [future medical expenses can be based on lay or expert
testimony].) “ ‘ “[D]amages which are speculative, remote, imaginary,
contingent, or merely possible cannot serve as a legal basis for recovery.” ’ ”
(Licudine v. Cedars-Sinai Medical Center (2016) 3 Cal.App.5th 881, 896.)
That said, “ ‘ “[d]amages . . . are difficult to measure in personal injury
cases.” ’ ” (Carlsbad Unified, at p. 343.) “The task of measuring such
damages falls to the jury . . . and its resolution of disputed issues of
probability and extent of harm will be affirmed if supported by substantial
evidence.” (Ibid.)




                                        24
      B.    Analysis
      Resolving all evidentiary conflicts in favor of the judgment, as we must,
the record contains substantial evidence to support damages for future
attendant care. Dr. Markel testified McCarley should not be left alone, given
her inability to handle an emergency and the unpredictability of days when
she is “basically . . . useless.” She had also noted McCarley had impaired
functioning and could not use her cognitive skills when needed.
Dr. Colarusso likewise opined she would never be independent. He expressed
similar concern about emergencies, and also cited her limited planning ability
and “lapses in judgment” that required another adult’s presence, like
“leav[ing] the stoves on.” In addition, McCarley’s family testified about her
extreme fatigue, forgetting to drink water and take medicine, and difficulty
processing basic transactions.
      This testimony presents a picture of a young woman who may have
some days that are better than others, but would not be able to consistently
function as an independent adult. The jury was entitled to rely upon it to
award future attendant care damages. (Cf. Carlsbad Unified, supra, 232
Cal.App.4th at p. 343 [jury could award future medical costs “based on the
evidence, both lay and expert, of future harm to [plaintiffs] as they
progressed through their lives”].)
      We are not persuaded by defendants’ argument that the record “boils
down to nothing more than, if an emergency occurs, and if McCarley is
having a bad day, she might not be able to look out for herself.” They suggest
there would only be a problem in a “serious-enough emergency” like a “house
fire.” This argument overlooks the other evidence supporting attendant care
and discounts the emergency issue. The jury could reasonably conclude that,
in addition to McCarley’s other limitations, being unable to respond


                                       25
consistently to urgent situations justifies attendant care—even if they never
rise to the level of a fire. She only had to establish harm “ ‘with as much
certainty as . . . the circumstances permit.’ ” (Clemente v. State of California
(1985) 40 Cal.3d 202, 219; see, e.g., Regalado v. Callaghan (2016) 3
Cal.App.5th 582, 602 [where doctor opined plaintiff would likely need spinal
surgery because condition increased likelihood of arthritic changes,
uncertainty as to whether changes would develop did not bar finding that
need for surgery was reasonably certain].)
      Defendants also direct us to evidence that could counsel against future
attendant care, including Dr. Colarusso’s acknowledgment that he was
unaware of lapses in judgment by McCarley where she did something
dangerous or inappropriate, her mother’s identification of a single time she
left the stove on, and Dr. Lobatz’s testimony that she could handle daily
tasks. They further note Dr. Delis highly disagreed she needed attendant
care, and Dr. Max felt she could become independent. Whether or not the
jury could have relied on this evidence to reject damages for attendant care, it
does not support reversal here. (See People v. White (2014) 230 Cal.App.4th
305, 319, fn. 14 [witness testimony is “ordinarily sufficient to uphold a
judgment ‘even if it is contradicted by other evidence, inconsistent or false as
to other portions’ ”].)
      Finally, the cases cited by defendants involve damages that did rest on
speculation, or are otherwise distinguishable. (See, e.g., Scognamillo v.
Herrick (2003) 106 Cal.App.4th 1139, 1145, 1151 [reversing award
encompassing second surgery, where doctor testified procedure was to do first
surgery, assess improvement, and “perhaps, if everything goes well,” do
second one; whether “second surgery will ever be performed could hardly
have been couched in more speculative terms”], disapproved on other grounds


                                       26
by Lewis v. Ukran (2019) 36 Cal.App.5th 886, 894-895; Silvester v. Scanlan
(1933) 136 Cal.App. 107, 110-111 [reversing judgment for plaintiff who
alleged “traumatic neurosis,” where no witness was “certain [she] would

suffer in the future”].)6
      We recognize McCarley’s need for future attendant care was strongly
disputed by the parties. But the issue was for the jury, there was sufficient
evidence to support their award, and we therefore affirm it.
IV.   Prejudgment Interest
      Finally, defendants contend prejudgment interest should be stricken
because McCarley’s section 998 offer would not have resulted in final
disposition of the case as to Dr. Canada and was thus invalid. McCarley
argues defendants forfeited this issue by relying on a different theory in the
trial court, and the offer was valid regardless. We agree defendants forfeited
the issue.
      A.     Applicable law
      “ ‘A prevailing party who has made a valid pretrial offer pursuant to
Code of Civil Procedure section 998 is eligible for specified costs, so long as
the offer was reasonable and made in good faith.’ ” (Najera v. Huerta (2011)
191 Cal.App.4th 872, 877.) These amounts include prejudgment interest in a
personal injury case “when a defendant refuses a plaintiff’s [section 998]
settlement offer and the plaintiff later recovers a more favorable judgment.”
(Holmes v. General Dynamics Corp. (1993) 17 Cal.App.4th 1418, 1435, citing
Civ. Code, § 3291.) The purpose of § 998 is to “encourage the settlement of


6     Defendants also contend Melone v. Sierra Railway Co. (1907) 151 Cal.
113, 116-117 holds it is error to instruct the jury a plaintiff can recover for
harm he “may suffer.” They do not allege instructional error, and regardless,
the instruction here required “reasonable certainty.”

                                        27
litigation without trial, by punishing the party who fails to accept a
reasonable settlement offer from its opponent.” (Elite Show Services, Inc. v.
Staffpro, Inc. (2004) 119 Cal.App.4th 263, 268 (Staffpro).)
      “Where the offeror obtains a judgment more favorable than its offer, . . .
the burden lies with the offeree to show that the offer was not . . . reasonable.
[Citation]. . . . [T]he offering party bears the burden of demonstrating that
the offer was otherwise valid.” (Staffpro, supra, 119 Cal.App.4th at p. 268.)
Whether a section 998 offer is “sufficiently certain to be enforceable involves
a question of law . . . .” (Ibid.; see Berg v. Darden (2004) 120 Cal.App.4th 721,
727, 731-732 [offer need not contain “magic language,” but must be clear that
acceptance “will result in the entry of judgment” or the equivalent].)
      “Ordinarily, a party may not change the theory of his case for the first
time on appeal.” (Frink v. Prod (1982) 31 Cal.3d 166, 170 (Frink); Cox v.
Griffin (2019) 34 Cal.App.5th 440, 453 [accord]; see Ward v. Taggert (1959) 51
Cal.2d 736, 742 (Ward) [rationale is that one should not have to defend new
theory involving factual situation not addressed at trial].) While an appellate
court may exercise its discretion to consider questions of law raised for the
first time on appeal, it is not required to do so. (Greenwich S.F., LLC v. Wong
(2010) 190 Cal.App.4th 739, 767 (Greenwich).)
      B.      Additional Facts
      McCarley made her section 998 offer to Dr. Canada in March 2015,
nine months after she filed her lawsuit. The offer stated:
           “Pursuant to California Code of Civil Procedure section 998
           and Civil Code section 3291, [McCarley] hereby offers to
           compromise the above-entitled action in the amount of One
           Million Dollars ($1,000,000) for your several liability only
           and not for a discharge of any other Defendant’s liability.
           [¶] Acceptance of this offer constitutes agreement that the
           sum paid shall afford only a deduction from any other
           Defendant’s liability and not a discharge of such Defendant.

                                       28
           As part of said compromise and settlement, each side is to
           bear its own costs. [¶] If this offer is not accepted prior to
           trial or within thirty (30) days after it is made, whichever
           occurs first, it shall be deemed withdrawn.”

      As noted ante, defendants moved for a new trial following judgment.
They argued in part that prejudgment interest should be stricken because the
section 998 offer was “not presented in good faith and had no reasonable
expectation of acceptance,” based on the state of the evidence at the time. In
her opposition, McCarley described significant discovery that had taken place
by that point, and noted brain injury had not been ruled out.
      Defendants also filed a motion to tax expert witness costs based on the
section 998 offer. There, they stated McCarley “made a section 998 offer to
compromise, offering to dismiss Defendant, Edgar Canada, M.D. in exchange
for the payment of $1,000,000.00,” and again argued the offer was not made
in good faith or reasonable. McCarley opposed the motion, noting she gave
defendants a chance “to settle the instant lawsuit as to [Dr. Canada] for his
policy limit of $1,000,000” and “simultaneously offered to dismiss defendant
[ASMG] for a waiver of costs, contingent on Dr. Canada’s acceptance of [her]
statutory offer to compromise.” She later reiterated she had “offered to
compromise this case, in its entirety as to both Defendants . . . .”
      C.      Analysis
      Defendants now contend the term “several liability” ordinarily means
noneconomic damages, so McCarley’s section 998 offer left Dr. Canada liable
for joint and several liability—or was at least ambiguous—so it would not
have resulted in final disposition of the case as to him and was thus invalid.
McCarley argues defendants waived this argument, because they argued in
the trial court only that the offer was unreasonable, and that it was clear she
intended to fully settle with Dr. Canada. She further contends that, had they

                                         29
raised this alleged ambiguity, she could have introduced a letter to
defendants’ counsel that accompanied the section 998 offer and “made clear
that she would dismiss [ASMG] for a waiver of costs” if Dr. Canada accepted
the offer.
      We conclude defendants have forfeited their section 998 argument, and
we decline to exercise our discretion to reach it. (Greenwich, supra, 190
Cal.App.4th at p. 767.) The issue is not simply that defendants failed to raise
the argument in the trial court, although that is grounds for forfeiture. (See
Frink, supra, 31 Cal.3d at p. 170; Santantonio v. Westinghouse Broadcasting
Co. (1994) 25 Cal.App.4th 102, 113 (Santantonio) [deeming waived and
declining to consider plaintiff’s argument that defendant’s section 998 offer
was invalid because it purportedly required acceptance by all plaintiffs,
where plaintiff argued below only that there was no unity of interest among
defendants and the offer was not reasonable].)
      Rather, defendants actually took a contrary position to their stance
here, by acknowledging McCarley “offer[ed] to dismiss [Dr. Canada]” and
arguing only that the offer was not in good faith or reasonable. Their
approach left McCarley no reason to offer evidence, like a letter to
defendants’ counsel, to show her section 998 offer was intended to result in
dismissal of Dr. Canada, and further supports forfeiture. (See Bikkina v.
Mahadevan (2015) 241 Cal.App.4th 70, 93 [declining to review forfeited
contention “[g]iven that the parties did not develop the factual record below
to allow for a fair review”]; cf. Steller v. Sears, Roebuck & Co. (2010) 189
Cal.App.4th 175, 183 [trial court should have considered extrinsic evidence to
assess ambiguity in section 998 offer].) Defendants do not address the letter,
and the authorities they cite are distinguishable. (See Ward, supra, 51
Cal.2d at p. 742 [theory did not contemplate “factual situation different from


                                       30
that established by the evidence in the trial court”]; Palmer v. Shawback
(1993) 17 Cal.App.4th 296, 300 [argument did not involve question of fact,
and did rely on new cases].)
      Under the circumstances, we will not exercise our discretion to reach
defendants’ newly raised section 998 argument. The purpose of section 998 is
to promote settlement. (Staffpro, supra, 119 Cal.App.4th at p. 268.) “If the
statutory purpose behind section 998 is to be served in this case, we cannot
permit [appellant] to avoid the consequences of his decision by claiming now
that the offer ought to be construed as one which he could not have accepted
anyway.” (Santantonio, supra, 25 Cal.App.4th at p. 114; cf. Prince v.
Invensure Ins. Brokers, Inc. (2018) 23 Cal.App.5th 614, 623-624 [reversing
order taxing costs, because section 998 offer whose scope was clarified in
emails was not ambiguous; rejecting construction that would frustrate
statutory purpose and allow defendant that declined “very reasonable
settlement offer” to “assert a ‘Gotcha!’ defense,” where it “knew exactly what
[plaintiff] was offering”].)




                                      31
                             DISPOSITION
     The judgment is affirmed. Respondent shall receive her costs on
appeal.




                                                            O’ROURKE, J.

WE CONCUR:




HALLER, Acting P. J.




DO, J.




                                   32